The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          September 6, 2018

                               2018COA132

No. 17CA1109 Hansen v. Barron’s Oilfield Serv. Inc. — Torts —
Wrongful Death; Damages — Damages for Death by Negligence
— Damages for Death

     Plaintiff, Arik Hansen, appealed the district court’s dismissal

of his wrongful death action against Barron’s Oilfield Services, Inc.

(Barron’s) and its employee Victor Hierro for negligently causing the

death of Hansen’s daughter. We affirm the judgment.

     Hansen’s attorneys originally filed this wrongful death action

on behalf of the deceased’s husband. However, unbeknownst to the

attorneys, the husband died prior to their filing the complaint. The

attorneys then filed an amended complaint on Hansen’s behalf.

     Barron’s argued that the deceased was married at the time of

her death and that, therefore, Hansen, as the deceased’s father, did

not have standing to bring a wrongful death action under section
13-21-201(1), C.R.S. 2018, which provides that a parent has

standing to sue for the death of an adult child only when the adult

child was unmarried and had no children. Hansen argued that the

relevant time for determining whether a deceased adult was

unmarried is when the wrongful death action is filed. The district

court agreed with Barron’s and dismissed Hansen’s case with

prejudice.

     We affirm the district court’s judgment of dismissal because

we conclude that the relevant time to determine a decedent’s

marital status and familial relationships under section 13-21-201(1)

is the time of the decedent’s death. Thus, here, Hansen did not

have standing to bring a wrongful death action for his daughter’s

death because she was married when she died.
COLORADO COURT OF APPEALS                                          2018COA132


Court of Appeals No. 17CA1109
Adams County District Court No. 16CV31446
Honorable Emily E. Anderson, Judge


Arik Hansen, as the surviving parent of Wendy Ulmer, deceased,

Plaintiff-Appellant,

v.

Barron’s Oilfield Service, Inc., a Colorado corporation; and Victor Hierro,

Defendants-Appellees.


                       JUDGMENT AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division V
                        Opinion by CHIEF JUDGE LOEB
                        Vogt* and Carparelli*, JJ., concur

                         Announced September 6, 2018


Bachus & Schanker, LLC, J. Kyle Bachus, Claire Soto, Denver, Colorado, for
Plaintiff-Appellant

Padilla & Padilla, PLLC, Joaquin G. Padilla, Denver, Colorado, for Defendant-
Appellee Barron’s Oilfield Service, Inc.

The Ukasick Law Firm, Troy A. Ukasick, Loveland, Colorado, for Defendant-
Appellee Victor Hierro


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.
¶1    In this wrongful death action, plaintiff, Arik Hansen, appeals

 the district court’s judgment granting the motion to dismiss of

 defendant, Barron’s Oilfield Service, Inc. (Barron’s), for lack of

 standing under the Colorado Wrongful Death Act (WDA).1 §§ 13-21-

 201 to -204, C.R.S. 2017. We conclude that whether the parent of

 a deceased adult has standing to bring a wrongful death action

 under section 13-21-201(1) is determined as of the decedent’s date

 of death; thus, under the circumstances here, a parent of an adult

 deceased does not have standing to sue under the WDA when the

 deceased was married at the time of her death. Accordingly, we

 affirm the judgment and remand with directions.

               I.    Background and Procedural History

¶2    Wendy Ulmer (Wife) died in an automobile collision with

 Barron’s employee, Victor Hierro, on March 21, 2016. At the time

 of her death, Wife was married to Benjamin Ulmer (Husband) and

 had no children. It is undisputed that when Wife died, she was

 married to Husband, and that Husband survived her.


 1The second defendant in this case, Victor Hierro, joined Barron’s
 motion to dismiss below and Barron’s answer brief on appeal.
 Hierro did not file a separate brief on appeal so, for simplicity, this
 opinion will only refer to Barron’s.

                                    1
¶3    On July 29, 2016, the law firm of Bachus & Schanker filed a

 wrongful death action on Husband’s behalf, naming Barron’s and

 Hierro as defendants. However, apparently unbeknownst to the

 attorneys, Husband had died of natural causes sometime prior to

 the filing of the complaint.2

¶4    Upon learning of Husband’s death, Bachus & Schanker filed

 an amended complaint on September 9, 2016, substituting Hansen,

 Wife’s father (Parent), as the plaintiff. In October, Barron’s filed a

 motion to dismiss under C.R.C.P. 12(b)(5), arguing for dismissal of

 the action based on Parent’s lack of standing to sue under the

 WDA. The motion argued that the WDA must be strictly construed,

 and that, under section 13-21-201(1)(c)(I), a parent has standing to

 sue for the death of an adult child only when, as of the date of

 death, the adult child is unmarried and has no children. Thus,

 Barron’s argued, Parent did not have standing to sue because Wife

 was married to Husband at the time of her death.

¶5    In his response to the motion to dismiss, Parent argued that

 the WDA should be liberally construed to conclude that, under the

 2 The record does not indicate the date of Husband’s death or why
 the attorneys were not aware of the death of their client prior to
 filing a lawsuit on his behalf.

                                    2
 circumstances here, where Husband died prior to filing a wrongful

 death action, Parent should be allowed to file the action. Parent

 argued that because Husband was dead at the time Parent filed his

 wrongful death action, Wife was “unmarried” for purposes of section

 13-21-201(1)(c)(I) of the WDA.

¶6    The district court ruled in favor of Barron’s, concluding that,

 because Wife was a married adult without children on the date of

 her death, Parent did not have standing under section 13-21-

 201(1)(c)(I) to bring a wrongful death action. Accordingly, the

 district court dismissed Parent’s action with prejudice, and this

 appeal followed.

                        II.   Standard of Review

¶7    Although Barron’s motion to dismiss was nominally filed

 pursuant to C.R.C.P. 12(b)(5), for failure to state a claim upon

 which relief could be granted, the only basis for the district court’s

 order granting the motion was Parent’s lack of standing under the

 WDA to sue for the death of Wife. “Standing is a component of

 subject matter jurisdiction and is a constitutional prerequisite to

 maintaining a lawsuit.” Sandstrom v. Solen, 2016 COA 29, ¶ 14

 (quoting Maralex Res., Inc. v. Chamberlain, 2014 COA 5, ¶ 8). Thus,


                                    3
 we analyze the motion to dismiss as a motion under C.R.C.P.

 12(b)(1), based on lack of subject matter jurisdiction.

¶8    The issue of standing is a legal question that we review de

 novo. Sandstrom, ¶ 14. We employ a mixed standard of review for

 motions to dismiss for lack of subject matter jurisdiction. Grant

 Bros. Ranch, LLC v. Antero Res. Piceance Corp., 2016 COA 178,

 ¶ 15. We review the district court’s factual findings for clear error

 and the court’s legal conclusions de novo. Id.

¶9    We also review a district court’s interpretation of a statute de

 novo. Id. Our primary task in interpreting statutes is to give effect

 to the General Assembly’s intent by looking to the statute’s plain

 language. E.g., Stanley v. Dist. Attorney, 2017 COA 33, ¶ 10. “To

 discern the General Assembly’s intent, we look to the plain

 language of the statute, and where that language is clear and

 unambiguous, we engage in no further statutory analysis.”

 Hotsenpiller v. Morris, 2017 COA 95, ¶ 18 (quoting People v. Rice,

 2015 COA 168, ¶ 11). Where the language of a statute is plain and

 clear, we must apply the statute as written. In re 2000-2001 Dist.

 Grand Jury, 97 P.3d 921, 924 (Colo. 2004). We must read and

 consider the statute as a whole in order to give consistent,


                                    4
  harmonious, and sensible effect to all of its parts. Stanley, ¶ 10.

  However, a statutory interpretation leading to an illogical or absurd

  result will not be followed. Id. Further, we may not adopt a

  construction that renders any term superfluous or meaningless.

  Rice, ¶ 11.

¶ 10   A statute’s silence on an issue does not necessarily mean that

  the statute is ambiguous. In re 2000-2001 Dist. Grand Jury, 97
P.3d at 924. “If . . . a statute can be construed and applied as

  written, the legislature’s silence on collateral matters is not this

  court’s concern, for we will not strain to construe a statute unless

  necessary to avoid an absurd result.” Id. (citations omitted).

                        III.   Statutory Framework

¶ 11   The WDA creates a statutory right to bring suit for a person’s

  death resulting from negligence. Section 13-21-201 is titled

  “Damages for death” and governs deaths resulting from the

  negligence of railroad employees and common carriers and, of

  importance for this case, defines who has the statutory right to file

  a wrongful death action and when. As relevant here, the statute

  provides the following:




                                     5
(1) When any person dies from any injury
resulting from or occasioned by the negligence,
unskillfulness, or criminal intent of any officer,
agent, servant, or employee [of a railroad or
other common carrier] . . . [the employer] shall
forfeit and pay for every person and passenger
so injured the sum of not exceeding ten
thousand dollars and not less than three
thousand dollars, which may be sued for and
recovered:

(a) In the first year after such death:

(I) By the spouse of the deceased;

(II) Upon the written election of the spouse, by
the spouse and the heir or heirs of the
deceased;

(III) Upon the written election of the spouse, by
the heir or heirs of the deceased; or

(IV) If there is no spouse, by the heir or heirs of
the deceased or the designated beneficiary, if
there is one designated pursuant to article 22
of title 15, C.R.S., with the right to bring an
action pursuant to this section, and if there is
no designated beneficiary, by the heir or heirs
of the deceased;

(b)(I) In the second year after such death:

(A) By the spouse of the deceased;

(B) By the heir or heirs of the deceased;

(C) By the spouse and the heir or heirs of the
deceased; or




                         6
            (D) By the designated beneficiary of the
            deceased, if there is one designated pursuant
            to article 22 of title 15, C.R.S., with the right to
            bring an action pursuant to this section, and
            the heir or heirs of the deceased. . . .

  § 13-21-201 (emphasis added).

¶ 12   Under section 13-21-201(1)(c)(I), parents of the decedent have

  the statutory right to bring a wrongful death action only under the

  following limited circumstances:

            If the deceased is an unmarried minor without
            descendants or an unmarried adult without
            descendants and without a designated
            beneficiary pursuant to article 22 of title 15,
            C.R.S., by the father or mother who may join
            in the suit. Except as provided in
            subparagraphs (II) and (III) of this paragraph
            (c), the father and mother shall have an equal
            interest in the judgment, or if either of them is
            dead, then the surviving parent shall have an
            exclusive interest in the judgment.

  (Emphasis added.)

¶ 13   Here, Wife’s fatal car accident did not involve railroads or

  common carriers. However, section 13-21-202, C.R.S. 2017,

  creates a statutory right to sue for the death of a person caused by

  another’s wrongful act or negligence:

            When the death of a person is caused by a
            wrongful act, neglect, or default of another,
            and the act, neglect, or default is such as


                                     7
            would, if death had not ensued, have entitled
            the party injured to maintain an action and
            recover damages in respect thereof, then, and
            in every such case, the person who or the
            corporation which would have been liable, if
            death had not ensued, shall be liable in an
            action for damages notwithstanding the death
            of the party injured.

  “All damages accruing under section 13-21-202 shall be sued for

  and recovered by the same parties and in the same manner as

  provided in section 13-21-201 . . . .” § 13-21-203(1)(a), C.R.S.

  2017. Thus, even though Parent filed his wrongful death action

  pursuant to section 13-21-202, he is bound by the limitations of

  section 13-21-201(1) defining who may sue and when. § 13-21-

  203(1); Pub. Serv. Co. of Colo. v. Dist. Court, 674 P.2d 383, 384

  (Colo. 1984).

                  IV.   Parent’s Standing under the WDA

¶ 14   Parent argues on appeal that the district court erred in

  dismissing his wrongful death action because it interpreted the

  WDA too strictly instead of interpreting the provisions of the WDA

  liberally. He further argues that fairness and public policy dictate

  that he should be allowed to file a wrongful death action for the




                                     8
  death of Wife under the circumstances here. We disagree with both

  contentions.

                            A.    Applicable Law

¶ 15   To have standing to prosecute a lawsuit, “a plaintiff must have

  (1) suffered an injury in fact (2) to a legally protected interest.”

  C.W.B. v. A.S., 2018 CO 8, ¶ 18. As relevant here, to show a legally

  protected interest, a plaintiff must have a claim for relief under the

  constitution, the common law, a statute, or a rule or regulation.

  E.g., Hickenlooper v. Freedom from Religion Found., Inc., 2014 CO
77, ¶ 10. “The legally protected interest requirement . . . recognizes

  that ‘parties actually protected by a statute or constitutional

  provision are generally best situated to vindicate their own rights.’”

  C.W.B., ¶ 18 (quoting City of Greenwood Village v. Petitioners for

  Proposed City of Centennial, 3 P.3d 427, 437 (Colo. 2000)).

¶ 16   Wrongful death actions did not exist at common law and are

  entirely creatures of statute. Mitson v. AG Eng’g & Dev. Co., 835 F.

  Supp. 572, 573 (D. Colo. 1993). Sections 13-21-201 to -204, the

  WDA, “must be construed as one act and each section construed as

  it is connected with and related to the whole act.” Clint v.

  Stolworthy, 144 Colo. 597, 600, 357 P.2d 649, 651 (1960).


                                      9
¶ 17   The pertinent provisions of the WDA have remained

  substantively unchanged since their enactment in 1877. Pub. Serv.

  Co. of Colo., 674 P.2d at 384. As the WDA is currently codified,

  section 13-21-201(1) lists the persons who have a right to recovery

  (i.e., a legally protected interest) for a person’s wrongful death.

  Courts interpreting section 13-21-201 and its predecessor have

  determined that the surviving spouse, if there is one, has the sole

  and exclusive right to file a wrongful death action within the first

  year after the death of the deceased. Hopper v. Denver & R. G. R.

  Co., 155 F. 273, 276 (8th Cir. 1907);3 Reighley v. Int’l Playtex, Inc.,

  604 F. Supp. 1078, 1080 (D. Colo. 1985); Hahn v. Union Pac. R.R.

  Co., 162 F. Supp. 558, 560 (D. Colo. 1958);4 Clint, 144 Colo. at 601,

  357 P.2d at 651.

¶ 18   Colorado has vested the right of recovery under the WDA

  “solely in the person[s] named in the statute.” Espinosa v. Perez,

  165 P.3d 770, 774 (Colo. App. 2006) (concluding, in part, that a

  claim under the WDA cannot be assigned to another because the

  statute vests the right of recovery solely in the person named in the

  3 In 1907, the Eighth Circuit included Colorado.
  4 Sections 41-1-1 and 41-1-2, C.R.S. 1953, are the predecessors to

  sections 13-21-201 and 13-21-202, C.R.S. 2017.

                                     10
  statute); Campbell v. Shankle, 680 P.2d 1352, 1353 (Colo. App.

  1984) (the terms of recovery for a wrongful death action are

  determined exclusively from the statute).

¶ 19   Parents of an adult deceased have the right to bring a

  wrongful death action only if the decedent is unmarried and without

  descendants. § 13-21-201(1)(c)(I); Espinosa, 165 P.3d at 772.

  Thus, the “parents of a deceased may not bring a wrongful death

  action when there is a surviving spouse.” Pub. Serv. Co. of Colo.,
674 P.2d at 385 (citing McGill v. Gen. Motors Corp., 174 Colo. 388,

  391, 484 P.2d 790, 791 (1971)).

¶ 20   The term “unmarried” as used in the WDA refers to someone

  who is not married at the relevant time, rather than a person who

  has never been married. Myers v. Denver & R. G. R. Co., 61 Colo.
302, 305, 157 P. 196, 196-97 (1916). Section 13-21-201 does not

  explicitly state the relevant time for determining if the deceased is

  married or unmarried.

                               B.    Analysis

¶ 21   For purposes of our standing analysis under section 13-21-

  201(1)(c)(I), the dispositive legal issue in this case is what is the

  relevant time for determining if an adult deceased is “unmarried.”


                                     11
  The district court concluded that the relevant time is the date of

  death of the decedent. The court implicitly rejected Parent’s

  argument that the relevant time is the date the lawsuit was filed.5

  For the reasons discussed below, we agree with the district court

  and, thus, conclude that Parent did not have standing under the

  WDA to bring this action.

¶ 22   At the outset, we note that the following facts are undisputed:

           Wife was an adult when she died.

           Wife died in a car crash involving a Barron’s employee.

           Wife was married to Husband at the time of her death.

           Husband survived Wife.

           Husband died of natural causes prior to filing a wrongful

             death action for the death of Wife.

           Wife did not have any heirs or descendants, as those

             terms are interpreted under the WDA.




  5 While the district court did not engage in an explicit analysis of
  the relevant time to make the marital status determination or
  explicitly reject plaintiff’s time of filing argument, it phrased the
  legal question at issue as: “The crux of the matter here is the
  marital status of Husband and Wife at the time of their respective
  deaths.” (Emphasis added.)

                                     12
¶ 23   The district court dismissed Parent’s action with prejudice,

  effectively concluding that section 13-21-201(1)(c)(I), by its plain

  language, precluded Parent from filing a wrongful death action for

  Wife’s death because Wife was a married adult when she died.

¶ 24   Parent’s primary argument is that the district court erred in

  strictly construing the WDA so as to limit the definition of the term

  “unmarried” to Wife’s marital status at the time of her death.

  Parent asserts that a liberal construction would allow him to bring

  a wrongful death action for Wife’s death because the statute is

  silent as to the operative time to determine the deceased’s marital

  status. Thus, we now address the dispositive question in this case

  — for the purposes of a parent’s standing to file a claim pursuant to

  the WDA, what is the relevant time for determining if the deceased

  is married or unmarried: the deceased’s date of death, as Barron’s

  asserts, or when the wrongful death action is filed, as Parent

  asserts? We conclude it is the decedent’s date of death.

¶ 25   We begin our statutory analysis by reading the plain language

  of a statute. If that language is clear, the statute is unambiguous

  and we must apply the words as written. In re 2000-2001 Dist.

  Grand Jury, 97 P.3d at 924; Hotsenpiller, ¶ 18; Stanley, ¶ 10. The


                                     13
  parties spend substantial time in their briefs on appeal arguing

  about whether we should apply a liberal or strict construction to

  the statute.6 But, we think that dispute simply misses the point of

  how we go about our statutory analysis in this case. Whether a

  liberal or strict construction should be applied to a statute is not

  relevant if the statute at issue is unambiguous. And, for the

  reasons below, we conclude that the statute is unambiguous.

¶ 26   The statutory language is explicit that parents of a deceased

  person have the right to bring a wrongful death action only when

  the deceased is unmarried and has no descendants. § 13-21-

  201(1)(c)(I). Consistent with that statutory language, Colorado

  cases have recognized that a parent has no right to bring a wrongful

  death action when there is a surviving spouse. Pub. Serv. Co. of


  6 Colorado case law supports arguments for both a liberal
  construction and a strict construction of the WDA. Compare Martin
  v. Cuellar, 131 Colo. 117, 120, 279 P.2d 843, 844 (1955) (stating
  that because a right of action for damages in the wrongful death
  context derives solely from statute, the WDA should receive a strict
  construction), with Hayes v. Williams, 17 Colo. 465, 467-68, 30 P.
352, 353 (1892) (noting that provisions of the wrongful death action
  statutes are remedial and not penal, and that provisions of those
  statutes should receive a liberal construction). However, we need
  not decide whether the WDA should receive a liberal or strict
  construction because the provision at issue here, section 13-21-
  201(1)(c)(I), is unambiguous.

                                    14
  Colo., 674 P.2d at 385; Espinosa, 165 P.3d at 772. Here, it is

  undisputed that Husband survived Wife.

¶ 27   Nevertheless, Parent contends that, despite Husband’s

  survival, Parent has the right to file a wrongful death action

  because Wife was “unmarried” under section 13-21-201(1)(c)(I)

  when the suit was filed. Parent argues that because the section is

  silent on the issue of when the deceased’s marital status should be

  determined, a liberal reading of the statute dictates that the

  determination should be made as of the date of filing the action,

  rather than the date of decedent’s death. We are not persuaded.

¶ 28   First, while section 13-21-201(1)(c)(I) does not contain an

  explicit statement regarding the operative date to determine if the

  deceased is unmarried, in the context of the statute as a whole, it is

  clear that the operative date for that determination is the date of

  death. A statute’s silence on a particular point does not necessarily

  mean it is ambiguous, if the statute can be construed and applied

  as written. In re 2000-2001 Dist. Grand Jury, 97 P.3d at 924. Here,

  section 13-21-201(1) begins with the words “[w]hen any person dies

  from any injury . . . ,” fixing the relevant time as the date of death.

  The statute then defines, in detail, who has the right to bring an


                                     15
  action within the first year after the decedent’s death, and then

  within the second year after the decedent’s death. § 13-21-

  201(1)(a)-(b). Thus, the entire structure of the statute is based

  upon the decedent’s date of death. Reading the opening language of

  section 13-21-201(1) together with subsections (a) and (b) strongly

  indicates that the relevant date for purposes of determining the

  decedent’s familial relationships, including marital status, is the

  date of the decedent’s death.

¶ 29   Second, although there is no Colorado appellate case directly

  addressing the specific issue here, language in several Colorado

  cases supports the conclusion that the operative time to determine

  the deceased’s marital status under section 13-21-201(1)(c)(I) is at

  the date of the deceased’s death. In Myers, a husband and wife

  died in a collision with a locomotive; the wife survived her husband

  by thirty minutes. 61 Colo. at 304, 157 P. at 196. The wife’s

  mother brought a wrongful death action against the railroad

  company for the wife’s death. Id. at 302-03, 157 P. at 196. The

  railroad company argued that the wife’s mother did not have

  standing to sue because wife was a married adult. Id. at 303, 157

  P. at 196. The supreme court phrased the issue in the case as


                                    16
  follows: “Was . . . the daughter of plaintiff, . . . who survived her

  husband 30 minutes, an ‘unmarried’ woman at the time of her

  death, within the contemplation of the statute . . . ?” Id. (emphasis

  added). The court determined that, because the wife’s spouse

  predeceased her by thirty minutes, she was “unmarried” for

  purposes of filing the action, and therefore, the mother had

  standing to bring a wrongful death action against the railroad

  company. Id. at 305-06, 157 P. at 197. Thus, the court in Myers

  explicitly analyzed the decedent’s marital status as of the time of

  her death.

¶ 30   Similarly, in McGill, the supreme court described the operative

  facts in that case as follows: “At the time of his death, the decedent

  was 23 years of age, married and childless. He was survived by his

  parents and his wife.” 174 Colo. at 389, 484 P.2d at 790 (emphasis

  added). Again, this language indicates that a decedent’s familial

  relationships are to be determined at the time of death. The McGill

  court determined that the decedent’s parents did not have the right

  to bring a wrongful death action even though the decedent’s wife

  did not bring suit within the first year after his death. Id. at 391,




                                     17
484 P.2d at 791 (holding specifically that parents of a deceased are

  not considered “heirs” under the WDA).

¶ 31   In another case, a division of this court reversed a “judgment

  of dismissal” and remanded to the trial court for further

  proceedings because there existed a genuine issue of material fact

  as to whether the decedent was part of a common law marriage at

  the time of her death, which would have precluded her parents from

  filing a wrongful death action. Whitenhill v. Kaiser Permanente, 940
P.2d 1129, 1132 (Colo. App. 1997).

¶ 32   Finally, in Hopper, 155 F. at 276, in describing how the order

  of the various subdivisions in the WDA should be interpreted for

  purposes of determining when parents of a deceased have a right to

  sue, the court held that the statute should be interpreted to allow a

  suit as follows: “If such deceased be a minor or unmarried, and

  leave no surviving husband or wife and no surviving child, then by

  the father and mother.” Id. (emphasis added).

¶ 33   In each of the cases discussed above, it is clear that the

  court’s analysis used the time of the decedent’s death as the

  operative time for determining the decedent’s marital status and

  familial relationships. We have found no case law, and Parent has


                                   18
  not cited any, that supports the conclusion that the operative time

  for determining a decedent’s marital status is the time of filing the

  wrongful death action.

¶ 34       Third, Parent’s proposed interpretation of the statute would, in

  our view, allow for a posthumous change of a decedent’s marital

  status, which is an absurd result. See, e.g., Agilent Techs., Inc. v.

  Dep’t of Revenue, 2017 COA 137, ¶ 31 (stating that we do not

  interpret a statute in such a way as to render any part of it

  meaningless or absurd). In effect, Parent asks us to conclude that a

  person’s marital status can change when that person is no longer

  alive.

¶ 35       Additionally, were we to accept Parent’s interpretation of the

  statute (that the decedent’s marital status should be decided at the

  time of filing the suit), the delineation in section 13-21-201(1)(a)-(b),

  of who may sue in the first and second year after death, would be

  rendered meaningless. Agilent Techs., Inc., ¶ 31. If a decedent’s

  familial ties and relationships can change after a person dies, the

  class of persons who have a right to file an action under the WDA

  would become fluid (children can be born, spouses can die, parents




                                       19
  can die, etc.) and the basic structure of the statute would be

  fundamentally altered.

¶ 36   Parent’s interpretation would also require us to, essentially,

  add language to section 13-21-201(1)(c)(I), by creating an exception

  to the very limited circumstances under which a parent may file a

  wrongful death action. See, e.g., Johnson v. Civil Serv. Comm’n,

  2018 COA 43, ¶ 24 (when we interpret a statute, we cannot add or

  imply words that are not there). Parent’s exception-creating

  interpretation would require the statute to read as follows: if the

  deceased is married at the time of death, but the surviving spouse

  dies before filing a wrongful death action, the parents of the

  deceased may file such action. We will not adopt an interpretation

  that effectively adds language to the statute. See id.

¶ 37   Fourth, Parent argues that fairness and policy considerations

  dictate that he should be able to maintain a wrongful death action

  for Wife’s death when Husband died and was unable to file such an

  action. These policy arguments are better suited for the General

  Assembly and not this court. E.g., Ruybalid v. Bd. of Cty. Comm’rs,

  2017 COA 113, ¶ 18 (“[M]atters of public policy are better addressed

  by the General Assembly,” not this court.) (cert. granted Apr. 30,


                                    20
  2018). We presume that the General Assembly was aware of

  relevant court decisions when amending the WDA, and it has had

  many years and opportunities to enlarge the circumstances under

  which parents can bring a wrongful death claim. Whitenhill, 940
P.2d at 1131. It has not done so, and, under the circumstances

  here, it is not the role of this court to do so.7 Ruybalid, ¶ 18.

  Moreover, when, as here, “a statute is unambiguous, public policy

  considerations beyond the statute’s plain language have no place in

  its interpretation.” Samuel J. Stoorman & Assocs., P.C. v. Dixon,

  2017 CO 42, ¶ 11.

                      V.    Attorney Fees on Appeal

¶ 38   Barron’s requests attorney fees on appeal pursuant to C.A.R.

  39; C.A.R. 39.1; sections 13-17-201 and 13-16-113(2), C.R.S. 2017;

  and C.R.C.P. 54(d). Because we affirm the district court’s dismissal

  7 Although not in the record, both parties appear to acknowledge
  that Husband’s estate has subsequently commenced a wrongful
  death action for Wife’s death. Thus, contrary to Parent’s
  contention, our holding in this case does not mean that Barron’s is
  being “rewarded” for “killing [Wife] rather than simply injuring her.”
  Indeed, if we were to decide in favor of Parent, his suit and the
  estate’s suit would be in opposition to one another because the
  WDA is explicit that there can only be one cause of action
  maintained for the wrongful death of a decedent. § 13-21-203,
  C.R.S. 2017; Pub. Serv. Co. of Colo. v. Dist. Court, 674 P.2d 383, 385
  (Colo. 1984).

                                     21
  of this entire case pursuant to C.R.C.P. 12(b), we grant the request

  of Barron’s for attorney fees under section 13-17-201 and C.A.R.

  39.1, and we remand to the district court for a determination of the

  appropriate amount of attorney fees incurred on appeal. E.g.,

  Dubray v. Intertribal Bison Coop., 192 P.3d 604, 608-09 (Colo. App

  2008).

                             VI.   Conclusion

¶ 39   The judgment is affirmed, and the case is remanded with

  directions for a determination of the appropriate amount of attorney

  fees incurred on appeal.

       JUDGE VOGT and JUDGE CARPARELLI concur.




                                    22